Citation Nr: 1108692	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  09-11 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a scar of the neck.  

2.  Entitlement to an initial evaluation in excess of 10 percent for a right wrist disorder. 

3.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disorder.  

4.  Entitlement to service connection for a right elbow disorder to include as secondary to service connected disability. 

5.  Entitlement to service connection for a left wrist disorder, to include as secondary to service connected disability.  

6.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty in the United States Marine Corps from August 1972 to August 1974, and December 1979 to December 1982 with periods of Reserve duty until September 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for a right elbow and for a left wrist disorder were not formally certified to the Board.  However in June 2009, the RO denied these claims and the Veteran was so informed on July10, 2009.  The Veteran disagreed on July 12, 2010.  Although his NOD was received two days after the one-year time limit, the RO accepted the correspondence as a notice of disagreement and sent the Veteran a statement of the case in August 2010.  The Veteran submitted a VA Form 9 in October 2010.  The Board will accept the case into appellate status and address these claims in this decision.  

In January 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  

The issues of entitlement to an initial evaluation in excess of 10 percent for a cervical spine disorder, entitlement to service connection for a right elbow disorder to include as secondary to service connected disability, entitlement to service connection for a left wrist disorder, to include as secondary to service connected disability, and entitlement to a total disability rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2011, before the Board promulgated a decision, the Veteran testified that he wished to withdraw his appeal for a compensable initial evaluation for a scar of the neck.

2.  The Veteran is right hand dominant and the Veteran's right wrist disorder does not manifest in ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an initial compensable rating for a scar of the neck have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).  

2.  The criteria for entitlement to an initial evaluation in excess of 10 percent for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's initial evaluation claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical treatment and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA outpatient records as well as the Veteran's service treatment records.  The Veteran was also afforded a VA examination in connection with his claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examination provided adequate basis for rating the Veteran's disorder.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected right wrist disorder since he was last examined.  See 38 C.F.R. § 3.327(a) (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159 (c)(4) (2010). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Scar of the Neck

At his January 2011 hearing before the Board, the Veteran stated that he wished to withdraw his appeal concerning entitlement to an initial compensable evaluation for a scar of the neck.  His representative stated that they were withdrawing that issue of the record.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

The request at his January 2011 hearing to withdraw the Veteran's appeal was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of that issue.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Increased Initial Evaluation for a Right Wrist Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability,  38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability. Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. § 4.45 (2010).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been rated at 10 percent disabled during the entirety of the claims period under Diagnostic Codes 5299- 5215.  Limitation of motion of the wrist is addressed under Diagnostic Code 5215.  Normal range of motion of the wrist consists of 70 degrees of dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar deviation, and 20 degrees of radial deviation.  38 C.F.R. § 4.71a, Plate I (2010).  Under 38 C.F.R. § 4.71a, DC 5215, limitation of motion of the  major (dominant) wrist is rated as 10 percent disabling when  palmar flexion is limited in line with the forearm, or when dorsiflexion is less than 15 degrees.  A higher rating is not warranted unless there is ankylosis of the wrist.  A 10 percent rating represents the maximum available benefit under that Code with dorsiflexion limited to less than 15 degrees.  Thus, the Veteran is in receipt of the maximum evaluation assignable for limitation of motion.  To warrant a higher rating, the evidence must demonstrate favorable ankylosis (frozen joint) in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

When the Veteran was examined by VA in January 2007, motion of the right wrist was recorded as follows: dorsiflexion to 70 degrees; palmar flexion to 80 degrees; radial deviation to 20 degrees and ulnar deviation to 45 degrees.  Repetitive motion did cause pain, fatigue, weakness, lack of endurance, but not incoordination.  X-rays were normal.  The diagnosis was, right wrist strain.  

The Board finds that the Veteran clearly has motion in his wrist, and such is not ankylosed.  Here dorsiflexion is documented as to 70 degrees, and plantar flexion is to 80 degrees.  Thus, the Veteran's complaints of pain, weakness and fatigue with lack of endurance are adequately addressed by the 10 percent evaluation assigned.   Indeed, even considering any complaints of weakness, fatigability, or loss of function due to pain, a higher disability may not be assigned.  See Johnston v. Brown, 10 Vet.  App. 80 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable). 

The Board has also considered other potentially applicable diagnostic codes that provide for the assignment of higher evaluations for the Veteran's disability.  After review, however, the Board observes that no other diagnostic code provides for a higher rating based on the evidence of record.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the right wrist disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for a compensable initial evaluation for a scar of the neck is dismissed. 

A higher initial evaluation for a right wrist disability beyond 10 percent is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran testified before the undersigned in January 2011 that he was seeing a chiropractor for his neck disorder.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Additionally the Veteran testified before the undersigned that his cervical spine disorder had increased in severity since he was last examined by VA in 2007.  Therefore, the Board concludes that a new examination is necessary to evaluate the current severity of this service- connected disability.  See VAOPGCPREC 11-95 (April 7, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Veteran has also requested service connection for a left wrist disorder and for a right elbow disorder.  He was examined by VA in June 2009.  The examiner found that the disorders were not related to service; he stated that the complaints were not substantiated by objective findings; however he stated that it was possible that the Veteran had C7 or T1 nerve root irritation as a result of his cervical fusion.  He recommended further evaluation.  The Veteran stated during his hearing before the undersigned that these disorders may be related to his service-connected cervical spine disorder.  He also indicated on his April 2009 substantive appeal that these symptoms are related to his fusion of the cervical spine.  The RO has not addressed the issue of entitlement to secondary service connection for these disorders.  Thus a remand to adjudicate this theory of entitlement is required. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009).the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran forwarded to VA a copy of a letter he received from the Social Security Administration (SSA) in which he was denied benefits.  It was noted that he had claimed to be unemployable due to neck and wrist pain in addition to other disorders.  The Board finds that the issue regarding a TDIU has been raised by the record.  In the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service connected disabilities have on her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On remand, the RO must also consider whether referral for an extraschedular evaluation is necessary.  38 C.F.R. § 3.321(b) (1); Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, further development is warranted to ascertain whether the appellant's symptoms attributable to his service-connected disorder(s) more nearly approximate the criteria for a total rating based on unemployability.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist letter on the issue of entitlement to a total rating based on unemployability due to service-connected disability.  Send the Veteran a VCAA letter for secondary service connection.  Allow the appropriate amount of time for the Veteran to respond.  

2.  Contact the Veteran, and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Specifically, in contacting the Veteran, the RO must request that the Veteran provide authorization such that the RO may attempt to obtain the private treatment records for the private chiropractic treatment he testified that he was receiving.  Based on the Veteran's response, the RO must attempt to procure copies of all records from all identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain these records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond

3.  Next, the Veteran should be scheduled for VA orthopedic and neurological examinations to evaluate his cervical spine disorder and for an opinion regarding the etiology of his left wrist and right elbow complaints.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  The examiner(s) should review the service medical records, post-service medical records, the Veteran's statements, and relevant evidence of record, including all records pertaining to the cervical spine disability.  Necessary diagnostic testing, if  required, should be conducted.  The examiner(s) should be provided with the Veteran's claims file.  Any opinion provided should be supported by a full rationale.  The appropriate examiner should:

a). Provide the range of motion of the cervical spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  The examiner should note the point in the range of motion at which pain is subjectively described and the point in the range of motion at which pain on motion is objectively manifested.  The examiner should state whether there is any favorable or unfavorable ankylosis of the back.  

b). The examiner should state whether the Veteran exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected neck disability and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  The examiner should also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the neck is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the point in the range of motion at which pain is subjectively expressed or objectively manifested after repeated motions, and the degree of additional range of motion loss due to pain on use or during flare-ups.

c). The examiner should identify any associated neurological symptoms, defects, or deformities associated with the service-connected neck disability.  The severity of each neurological sign and symptom should be reported.  In this regard, the examiner should address all of the Veteran's neurologic complaints, including but not limited to his left wrist complaints and his right elbow complaints and offer an opinion as to the etiology of each.  In this regard, the examiner should specifically address whether it is at least as likely as not that any neurological findings concerning the left wrist and the right elbow are related to service or caused or aggravated by the service-connected cervical spine disorder.  The examiner should conduct any appropriate neurological testing needed to address the above, including MRI and EMG studies.  If these studies are not necessary, the examiner should state so and provide the reason why such studies are not necessary.

d). The examiner should state whether the Veteran has intervertebral disc syndrome (IVDS).  If so, state whether IVDS results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months should be reported.  This should also be addressed for each year during the course of the appellant, if prior years differed in number or in severity of incapacitating episodes from the current year.  For VA purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

4.  Then, schedule the Veteran for a VA examination(s) to obtain an opinion as to whether his many service-connected disabilities would as likely as not preclude gainful employment.  The claims folder must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  

The examiner(s) should specifically opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities would render him unable to secure and follow a substantially gainful occupation (including sedentary employment).

A complete rationale for all opinions must be provided. 

5.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2009); See also Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, readjudicate claims as appropriate including schedular, extraschedular, and TDIU on the merits.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


